     Case 1:21-cv-00638-DAD-EPG Document 23 Filed 09/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TERRY SHORTS,                                    No. 1:21-cv-00638-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DISMISSING
14   CHRISTIAN PFEIFFER,                              ACTION
15                      Defendant.                    (Doc. No. 20)
16

17

18          Plaintiff Terry Shorts is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On June 14, 2021, the assigned magistrate judge screened plaintiff’s Second Amended

22   Complaint and entered findings and recommendations, recommending that this action be

23   dismissed due to plaintiff’s failure to state a claim. The pending findings and recommendations

24   were served on petitioner and contained notice that any objections were to be filed within twenty-

25   one (21) days of the date of service of the findings and recommendations. On July 12, 2021,

26   petitioner’s objections were docketed. (Doc. No. 21.)

27          In the objections, petitioner expresses numerous, unsupported disagreements with the

28   members of the federal judiciary presiding over this case and the conditions he alleges he is
                                                      1
     Case 1:21-cv-00638-DAD-EPG Document 23 Filed 09/07/21 Page 2 of 2


 1   facing at the jail where he is incarcerated. (Doc. No. 21.) However, plaintiff’s objections present

 2   no arguments nor provide any basis upon which to reject the pending findings and

 3   recommendations.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 6   objections, the court concludes that the findings and recommendations are supported by the

 7   record and by proper analysis.

 8          Accordingly,

 9          1.      The findings and recommendations issued on June 14, 2021 (Doc. No. 20) are

10                  adopted in full;

11          2.      This action is dismissed due to plaintiff’s failure to state a cognizable claim;

12          3.      All pending motions (Doc. Nos. 5, 11, 15, 22) are denied as having been rendered

13                  moot; and

14          4.      The Clerk of the Court is directed to close this case.

15   IT IS SO ORDERED.
16
        Dated:     September 7, 2021
17                                                         UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
